ICJ_031_PetitionersComitteeSouthWestAfrica_UNGA_NA_1956-06-01_ADV_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ADMISSIBILITY OF HEARINGS OF PETITIONERS
BY THE
COMMITTEE ON SOUTH WEST AFRICA

ADVISORY OPINION OF JUNE Ist, 1956

1956

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

ADMISSIBILITE DE L’AUDITION DE
PETITIONNAIRES PAR LE
COMITÉ DU SUD-OUEST AFRICAIN

AVIS CONSULTATIF DU 1er JUIN 1956
This Opinion should be cited as follows:

“Admissibility of hearings of petitioners by the Committee on
South West Africa, Advisory Opinion of June rst, 1056:
I.C.J. Reports 1956, p. 23.”

Le présent avis doit étre cité comme suit:

«Admissibilité de l'audition de pétitionnaires par le Comité
du Sud-Ouest africain,
Avis consultatif du rer juin 1956: C.I.J. Recueil 1956, p. 23»

 

Sales number 151
N° de vente :

 

 
23

COUR INTERNATIONALE DE JUSTICE

1956
Le rer jui
ANNÉE 1956 Rôle général
n° 31
rer juin 1956

ADMISSIBILITE DE L’AUDITION DE
PETITIONNAIRES PAR LE.
COMITE DU SUD-OUEST AFRICAIN

Sens de la question posée à la Cour. — Audiences à accorder à des
pétitionnaires : décision du Comité du Sud-Ouest africain ou de l'As-
semblée générale.

Interprétation de l'avis du IT juillet 1950 selon son ensemble, son
but général et le sens qui en découle.

Conformité avec le régime des Mandats et la procédure du Conseil
de la Société des Nations. — Compétence du. Conseil de la Société des
Nations et de l'Assemblée génévale des Nations Unies pour réglemenier
la surveillance.

Excès de surveillance. — Conformité avec la procédure du régime
des Mandats. — Efficacité de la surveillance. — Absence de coopération
du Mandataire. — Audiences : leur effet sur le degré de surveillance. —

Conjormité «autant que possible» à la procédure de la Société des
Nations.

AVIS CONSULTATIF

Présents : M. HACKWORTH, Président ; M. BADAWI, Vice-Président ;
MM. BASDEVANT, WINIARSKI, KLAESTAD, READ,
Hsu Mo, ARMAND-UGON, KOJEVNIKOV, Sir Muham-
mad ZAFRULLA KHAN, Sir Hersch LAUTERPACHT,
MM. MorENO QUINTANA, CORDOVA, J'uges ; M. LOPEZ
OLIVAX, Greffier.

4
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. (AVIS I VI 56) 24

En l'affaire concernant l’admissibilité de l'audition de pétitior-
naires par le Comité du Sud-Ouest africain,

La Cour,
ainsi composée,

donne l'avis consultatif suivant :

Par lettre du 19 décembre 1955, enregistrée au Greffe le 22 décem-
bre, le Secrétaire général des Nations Unies a porté à la connais-
sance de la Cour que, par une résolution adoptée le 3 décembre 1955,
l’Assemblée générale des Nations Unies avait décidé de demander
à la Cour un avis consultatif sur la question suivante :

« Le Comité du Sud-Ouest africain, créé par la résolution 749 A
(VIII) de l’Assemblée générale, en date du 28 novembre 1953, se
conformerait-il à l'avis consultatif rendu par la Cour interna-
tionale de Justice, le 11 juillet 1950, en accordant des audiences
à des pétitionnaires sur des questions relatives au Territoire du
Sud-Ouest africain ? »

Le Secrétaire général a joint à cette lettre copie certifiée conforme
de ladite résolution qui sera mentionnée ci-après sous la dénomi-
nation : Résolution 942 A (X) et qui est congue dans les termes
suivants :

« L’Assemblée générale,

Ayant été priée par le Comité du Sud-Ouest africain de décider
si les demandes d'audience présentées par des nétitionnaires sur
des questions relatives au Territoire du Sud-Ouesi africain étaient
recevables devani le Comité (A/2913/Aid.2;, _

Ayant chargé le Comité, par ia résciution 749 A (VIII) qu’elle
a adoptée le 28 novembre 1953, d'examiner les pétitions en se
conformant, dans toute la mesure du possible, à la procédure de
l’ancien régime des Mandats,

Demande à la Cour internationale de Justice de rendre un avis
consultatif sur la question suivante :

« Le Comité du Sud-Ouest africain, créé par la résolution
749 A (VIII) de l’Assemblée générale, en date du 28 nevembre
1953, se conformerait-il 4 l’avis consultatif rendu par la Cour
internationale de Justice, le 1x juillet :950, en accordant des
audiences 4 des pétitionnaires sur des questions relatives au
Territoire du Sud-Ouest africain ? »»

Conformément à l’article 66, paragraphe 1, du Statut, la lettre
du Secrétaire général des Nations Unies, avec la résolution y
annexée, a été notifiée le 24 décembre 1955 à tous les États admis
à ester en justice devant la Cour.

Par application du paragraphe 2 du même article, le Président
de la Cour ayant jugé que les États Membres des Nations Unies

5
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. {AVIS I VI 56) 25

étaient susceptibles de fournir des renseignements sur les questions
soumises à la Cour, le Grefher leur a fait connaître, par lettres
également datées du 24 décembre 1955, que la Cour était disposée
à recevoir d’eux des exposés écrits dans un délai dont, par ordon-
nance du même jour, la date d’expiration a été fixée au 15 février
1956. Les Gouvernements des États-Unis d'Amérique et de la
République de Chine ont fait usage de cette faculté. Le Gouver-
pement de l’Inde a fait savoir par lettre qu’il ne jugeait pas néces-
saire de présenter un exposé écrit, attendu que ses vues sur la
question avaient été rapportées dans les comptes rendus pertinents
de la dixième session de l’Assemblée générale des Nations Unies.

Le Secrétaire général des Nations Unies a, ultérieurement.
transmis à la Cour les documents pouvant servir à élucider la
question, en y joignant une note introductive.

Les exposés écrits présentés à la Cour ont été communiqués à
tous les États auxquels avait été adressée, le 24 décembre 1955,
la communication prévue à l’article 66, paragraphe 2, du Statut.
Ces États ont également été informés que la Cour était disposée
à entendre des exposés oraux le 15 mars 1956. Ultérieurement,
cette date a été remise au 22 mars 1956 ; à l’audience tenue alors,
la Cour a entendu le très honorable sir Reginald Manningham-
Buller, ©. C., M. P., Attorney-General, représentant le Gouvernement
du Royaume-Uni de Grande-Bretagne et d'Irlande du Nord.

a
* *

Il importe dès le début de déterminer le sens que la Cour attache
à la question qui lui est soumise pour avis. La Cour considère que
l'expression «en accordant des audiences à des pétitionnaires »
a trait aux personnes qui or‘ présenté des pétitions écrites au
Comité du Sud-Ouest africain conformément au Règlement de
ce dernier.

Il y a lieu de se demander si la question posée à la Cour a trait
au pouvoir du Comité du Sud-Ouest africain d'accorder des
audiences de sa propre autorité ou seulement sur autorisation
préalable de l’Assemblée générale.

Ayant accepté l'avis consultatif de la Cour du 11 juillet 1950,
l’Assemblée générale a procédé, par la résolution 749 A (VIII)
qui est mentionnée dans la demande d’avis contenue dans la
résolution 942 A (X), à la création d’un organe subsidiaire, lequel,
entre autres, était chargé « d'examiner ... les renseignements et
la documentation disponibles au sujet du Territoire du Sud-Ouest
africain », « d'examiner ... les rapports et pétitions qui viendraient
à être soumis au Comité ou au Secrétaire général », et « de com-
muniquer à l’Assemblée générale un rapport sur la situation du
Territoire... ». Cet organe est le Comité du Sud-Ouest africain,
mentionné dans la question soumise à la Cour pour avis. Ses

6
AUDIT. DE PETIT, PAR COMM. S.-O. AFR. (AVIS I VI 56) 26

fonctions sont analogues à celles de la Commission permanente
des Mandats, instituée par le Conseil de la Société des Nations
conformément au paragraphe 9 de l’article 22 du Pacte.

Il appert de la résolution 749 A (VIID que la Puissance manda-
taire refusait d’aider à la mise en œuvre de l’avis consultatif de
la Cour et de coopérer avec les Nations Unies, en ce qui est de la
présentation de rapports et de la transmission de pétitions confor-
mément à la procédure du régime des Mandats. Le Mandataire
ayant persisté dans son refus de coopérer, le Comité s’est trouvé
gêné pour l’examen des pétitions. Les observations du Mandataire
sur les pétitions lui faisaient défaut, ainsi que les renseignements
supplémentaires que l’on aurait pu s'attendre à voir le Mandataire
lui fournir, directement ou par l’entremise de son représentant
accrédité. Telles étaient les circonstances au moment où le Comité
a demandé à l’Assemblée générale de décider si l'audition par lui
de pétitionnaires serait ou non admissible.

Avant de décider si le Comité devrait ou non être autorisé à
accorder des audiences, l’Assemblée générale a jugé opportun
d'obtenir l'avis de la Cour sur la question de savoir si, en accordant
des audiences, le Comité du Sud-Ouest africain se conformerait à
l'avis consultatif de la Cour du 11 juillet 1950.

C’est dans ces circonstances que la question a été soumise à la
Cour. Alors que la question se réfère expressément à des audiences
à accorder par le Comité, la Cour l'interprète comme ayant pour
objet de déterminer si l’Assemblée générale est habilitée en droit
à autoriser le Comité à accorder des audiences à des pétitionnaires.
La Cour doit par conséquent examiner la question plus large por-
tant sur le point suivant : l’Assemblée générale se conformerait-elle
à l’avis consultatif du 11 juillet 1950 en autorisant le Comité du
Sud-Ouest africain à accorder des audiences à des pétitionnaires ?

*
* *

Le sens de la question ayant ainsi été précisé, la Cour va main-
tenant passer à son examen.

Dans le dispositif de l'avis consultatif du 11 juillet 1950, la
Cour a dit:

«que le Sud-Ouest africain est un territoire soumis au Mandat
international assumé par l’Union sud-africaine le 17 décembre
1920 ;

que l’Union sud-africaine continue à être soumise aux obligations
internationales énoncées à l’article 22 du Pacte de la Société des
Nations et au Mandat pour le Sud-Ouest africain ainsi qu’à l’obli-
gation de transmettre les pétitions des habitants de ce Territoire,
les fonctions de contrôle devant être exercées par les Nations
Unies auxquelles les rapports annuels et les pétitions devront

7
AUDIT. DE PETIT. PAR COMM. S.-O. AFR, (AVIS I VI 56) 27

étre soumis, et la référence 4 la Cour permanente de Justice inter-
nationale devant être remplacée par la référence à la Cour inter-
nationale de Justice, conformément à l’article 7 du Mandat et
à l’article 37 du Statut de la Cour; »

Par conséquent, les obligations du Mandataire subsistent dans
toute leur force, avec cette différence que les fonctions de contrôle
exercées par le Conseil de la Société des Nations doivent mainte-
nant étre exercées par les Nations Unies. L’organe des Nations
Unies exerçant ces fonctions de contrôle, à savoir l’Assemblée
générale, est fondé en droit, comme l'était le Conseil de la Société
des Nations, à exercer une surveillance effective èt appropriée de
l'administration du Territoire sous Mandat.

En examinant la question de savoir si, dans ces conditions,
le Comité du Sud-Ouest africain se conformerait à l'avis de la
Cour du 11 juillet 1950 en accordant des audiences à des pétition-
naires, la Cour doit se fonder sur son avis antérieur, considéré dans
son ensemble, son but général et le sens qui en découle.

Dans cet avis, la Cour, aprés avoir conclu que le Sud-Ouest
africain est un territoire sous Mandat international et que la Puis-
sance mandataire continue d’étre tenue des obligations énoncées
dans l'article 22 du Pacte de la Société des Nations et dans le
Mandat, ainsi que de l'obligation d'envoyer des rapports et de
transmettre des pétitions, et de se soumettre à la surveillance de
l’Assemblée générale, a clairement énoncé que les obligations du
Mandataire étaient celles qui prévalaient sous le régime des Man-
dats. Ces obligations ne pouvaient être accrues de manière à
dépasser celles auxquelles le Mandataire avait été soumis sous le
régime des Mandats en vertu de l’article 22 du Pacte et du Mandat
sur le Sud-Ouest africain. La Cour a donc déclaré que le degré
de surveillance à exercer par l’Assemblée générale ne saurait
dépasser celui qui a été appliqué sous le régime des Mandats. À
la suite de la constatation qu'elle avait faite de la substitution de
l’Assemblée générale des Nations Unies au Conseil de la Société
des Nations pour l'exercice de la surveillance, la Cour a énoncé
que le degré de surveillance devrait se conformer autant que pos-
sible à. la procédure suivie à cet égard par le Conseil de la Société
des Nations. La Cour a déclaré que ces considérations s’appli-
quaient en particulier aux rapports annuels et aux pétitions.

En même temps, la Cour a énoncé que, « pour assurer effective-
ment l’accomplissement de la mission sacrée de civilisation confiée
à la Puissance mandataire, il importait de soumettre à une surveil-
lance internationale l'administration des territoires sous mandat » :
elle a déclaré en outre que «la nécessité d’une telle surveillance
subsiste en dépit de la disparition de l’organe de contrôle prévu
pour les Mandats ».

Recherchant quel était l'effet de l’article 80, paragraphe 1,
de la Charte, qui garantit les droits que les États et les peuples
tiennent des actes internationaux en vigueur, la Cour a fait ob-

8
AUDIT. DE PETIT. PAR COMM. S.-0. AFR. (AVIS I VI 56) 28

x

server: «son but a certainement été d’assurer 4 ces droits une
protection réelle; or, ces droits des peuples ne sauraient être
efficacement garantis sans contrôle international et sans l'obli-
gation de soumettre des rapports à un organe de contrôle ».

Selon le but général de l'avis de la Cour du 11 juillet 1950 et le
sens qui en découle, l'intention principale qui est à la base de la
reprise par l’Assemblée générale des Nations Unies des fonctions
de surveillance à l’égard du Mandat sur le Sud-Ouest africain,
précédemment exercées par le Conseil de la Société des Nations,
est de sauvegarder la mission sacrée de civilisation, grace au
maintien d’une surveillance internationale effective de l’adminis-
tration du territoire sous mandat.

En conséquence, pour l'interprétation de telle ou telle phrase
isolée de l'avis de la Cour du 11 juillet 1950, on ne saurait, en
l'absence de termes exprès prévoyant le contraire, lui attribuer
un sens qui ne serait conforme ni à cette intention principale ni
au dispositif de cet avis.

*
* *

Avant de poursuivre, il est nécessaire de rappeler brièvement
la manière dont a été traitée la question relative à l'octroi d’au-
diences aux pétitionnaires sous le régime de la Société des Nations.
À plusieurs de ses séances, la Commission permanente des Mandats
a examiné la question de l'audition de pétitionnaires, et à la
demande de ceux-ci et de sa propre initiative. La Commission a
pensé que, dans certains cas, des audiences seraient utiles, sinon
indispensables, pour déterminer si les pétitions étaient bien fondées
ou non. En 1926, la Commission a soumis la question au Conseil, mais
s’est abstenue de formuler à ce sujet une recommandation expresse.
À son tour, le Conseil a décidé qu'avant d’agir, il devait consulter les
Puissances mandataires. Après avoir obtenu l'opinion de celles-ci, qui
se sont toutes opposées à l’octroi d’audiences pour des motifs divers,
le Conseil, par sa résolution du 7 mars 1927, a décidé qu'il n’y
avait pas d'avantage à modifier la procédure suivie jusque-là par
la Commission dans cette question. Dans son rapport au Conseil,
le rapporteur a exposé que si, dans un cas spécial, les faits mon-
traient qu’il serait impossible d’obtenir par les moyens habituels
tous les renseignements nécessaires, le Conseil pourrait « décider
de la procédure exceptionnelle qui paraîtrait justifiée et nécessaire
dans les circonstances particulières ». Le Conseil, dans sa résolution,
a prescrit que des copies de la résolution, du rapport du rapporteur,
ainsi que des réponses des Puissances mandataires, seraient trans-
mises à la Commission permanente des Mandats. Il est clair qu'à
aucun moment sous le régime de la Société des Nations, la Com-
mission permanente des Mandats n’a accordé d’audiences à des
pétitionnaires.
AUDIT: DE PETIT. PAR COMM. S.-O. AFR. (AVIS I VI 56) 29

Le droit de pétition a été introduit dans le régime des Mandats
par le Conseil de la Société des Nations le 31 janvier 1923, et
certaines règles relatives à cette matière furent prescrites. C'était
là une innovation destinée à rendre plus effective la fonction de
surveillance du Conseil. Ayant établi le droit de pétition et en
ayant réglé l’exercice, le Conseil, selon l’opinion de la Cour, était
compétent pour autoriser la Commission permanente des Mandats
à accorder des audiences à des pétitionnaires, s’il l'avait jugé a
propos.

* * *

Il a été soutenu que, dans son avis consultatif du 11 juillet 1950,
la Cour entendait exprimer l’opinion que le régime des Mandats
et le degré de surveillance à exercer par l’Assemblée générale a
l'égard du Territoire du Sud-Ouest africain devaient être considérés
comme cristallisés, de telle sorte que, dans l'exercice de ses fonc-
tions de surveillance, l’Assemblée générale, tout en remplaçant le
Conseil de la Société des Nations comme organe de surveillance du
Mandat, ne pourrait rien faire que le Conseil n’eût effectivement
fait, même s’il avait eu le pouvoir de le faire. La Cour ne considère
pas que son avis consultatif du 11 juillet 1950 vient à l'appui
de cette thèse.

Ni dans la Charte des Nations Unies, ni dans le Pacte de la
Société des Nations, ni dans la résolution de l’Assemblée de la
Société des Nations du 18 avril 1946, sur laquelle s’est fondée la
Cour dans son avis consultatif de 1950, il n'y a rien qui puisse
être interprété comme restreisnant en aucune manière les pouvoirs
de l’Assemblée générale par rapport à ceux que le Pacte et le
Mandat avaient conférés au Conseil ; la Cour ne voit pas non plus
de possibilité d'admettre que l'opinion selon laquelle la reprise par
l’Assemblée générale du pouvoir de surveillance précédemment
exercée par le Conseil de la Société des Nations aurait eu pour
effet de cristalliser le régiine des Mandats au point atteint par ce
régime en 1946.

La Cour ayant établi que l’Assemblée générale avait remplacé
le Conseil de la Société des Nations.en tant qu’organe de surveil-
lance, il était normal qu'elle fasse remarquer que l’Assemblée
générale ne pouvait élargir ses pouvoirs, mais devait se limiter à
exercer ceux que le régime des Mandats avait conférés à l'organe
de surveillance. La Cour n’était pas appelée à dire si l’Assemblée
générale pouvait ou non exercer des pouvoirs qui avaient appar-
tenu au Conseil de la Société des Nations mais qu’il n’avait pas
eu l'occasion d’exercer.

La Cour a estimé que les obligations du Mandataire, aux termes
du Mandat, subsistaient dans toute leur force et que les fonctions
de surveillance relativement au Mandat devaient être exercées par
les Nations Unies, l’Assemblée générale remplaçant à cet égard
le Conseil de la Société des Nations. Il s’ensuit que, dans l’exer-

10
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. (AVIS.I VI 56) 30

cice de ses fonctions de surveillance, l’Assemblée générale a les
mêmes pouvoirs que le Conseil. L’étendue de ces pouvoirs ne peut
être diminuée du fait que l’Assemblée générale a remplacé le
Conseil de la Société des Nations comme organe de surveillance.

La phrase suivante, qui figure dans l’avis consultatif de la Cour
de 1950, a été invoquée :

«Le degré de surveillance à exercer par l’Assemblée générale ne
saurait donc dépasser celui qui a été appliqué sous le régime des
Mandats et devrait être conforme, autant que possible, à la procé-
dure suivie en la matière par le Conseil de la Société des Nations. »

Il a été suggéré que l'octroi d’audiences à des pétitionnaires par le
Comité du Sud-Ouest africain impliquerait un accroissement du
degré de surveillance à exercer par l’Assemblée générale et que la
phrase devrait être interprétée comme destinée à restreindre l’acti-
vité de l’Assemblée générale aux mesures que la Société des Nations
avait effectivement appliquées. Sur cette base, il a été soutenu
que l'octroi d’audiences par le Comité ne serait pas conforme à
l'avis de la Cour de 1950.

La Cour traitera d’abord la thèse selon laquelle l’octroi d’au-
diences à des pétitionnaires ajouterait en fait aux obligations du
Mandataire et, de la sorte, lui imposerait un fardeau plus lourd
que celui qu’il avait à porter sous le régime des Mandats. La Cour
ne saurait accepter cette thèse. Le Comité du Sud-Ouest africain
reçoit actuellement des pétitions des habitants du Territoire sous
mandat et procède à leur examen sans bénéficier des commen-
taires du Mandataire ni, au cours de l’examen, de l’aide de son
représentant accrédité. Dans bien des cas, les informations dont
peut disposer le Comité et qu’il trouve dans la pétition ou ailleurs
peuvent lui permettre de se faire une opinion sur les mérites de
la pétition. Dans d’autres cas, le Comité peut ne pas être en mesure
de prendre une décision sur la base des informations dont il dispose.
Si le Comité est dans l'impossibilité de recourir à d’autres infor-
mations pour juger du bien-fondé d’une pétition, il pourrait en
résulter que, dans certains cas, des déclarations contenues dans
une pétition seraient admises sans autre vérification. Dans de
tels cas, des audiences pourraient permettre au Comité de faire
connaître son avis à l’Assemblée générale avec plus d'assurance.
Si, à la suite de l'octroi, dans certains cas, d’audiences à des péti-
tionnaires, le Comité se trouve mieux en mesure de juger des
mérites d’une pétition, on ne peut présumer qu’il y ait 14 un accrois-
sement du fardeau imposé au Mandataire. Il est dans l'intérêt
du Mandataire, comme dans l'intérêt du bon fonctionnement du
régime des Mandats, que l’exercice de la surveillance par l’Assem-
blée générale soit fondé sur des faits contrôlés autant que possible,
plutôt que sur des faits que ni le Mandataire ou son représentant,
ni le Comité lui-même, n'ont soumis à une vérification appropriée.

II
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. {AVIS I VI 56) 31

La Cour va maintenant traiter de la thése selon laquelle la
phrase «le degré de surveillance à exercer par l’Assemblée géné-
rale ne saurait donc dépasser celui qui a été appliqué sous le
régime des Mandats » devrait être interprétée comme destinée à
restreindre l’activité de l'Assemblée générale aux mesures que la
Société des Nations avait effectivement appliquées. Telle n’a pu
être l'intention de la Cour. Ni le Pacte de la Société des Nations,
ni le Mandat du Sud-Ouest africain, ni la Charte des Nations Unies
ne contiennent de dispositions qui pourraient justifier une telle
restriction. Que l'intention de la Cour n'a pu être d'imposer à
l’Assemblée générale une limitation rigide à son pouvoir de sur-
veillance est démontré par la deuxième partie de cette phrase,
selon laquelle le degré de surveillance « devrait être conforme,
autant que possible, à la procédure suivie en la matière par le
Conseil de la Société des Nations ». En ce qui concerne cette décla-
ration, la Cour, dans son avis de 1955, a dit :

«Quand la Cour a dit dans son avis antérieur qu’en exerçant
ses fonctions de surveillance, l’Assemblée générale devait se confor-
mer «autant que possible à la procédure suivie en la matière
par le Conseil de la Société des Nations », elle indiquait que,
naturellement, l’Assemblée générale, dont le fonctionnement est
régi par un instrument autre que celui qui régissait le Conseil
de la Société des Nations, ne pourrait suivre avec précision les
procédures qui étaient suivies par le Conseil. Par conséquent,
l'expression « autant que possible » avait pour objet de permettre
les ajustements et modifications rendus nécessaires par des consi-
dérations juridiques ou pratiques. »

+
Li *

La Cour observe que, par des considérations pratiques résultant
de l’absence de coopération de la.part du Mandataire, le Comité
du Sud-Ouest africain a été contraint de prévoir, dans l’article
XXVI de son Règlement, une procédure de remplacement pour
la réception et le traitement des pétitions. Cet article a été rendu
nécessaire parce que la Puissance mandataire a refusé de trans-
mettre à l’Assemblée générale les pétitions des habitants du
Territoire, rendant ainsi inopérantes les dispositions du Règlement
relatives aux pétitions et affectant directement la possibilité pour
l’Assemblée générale d'exercer une surveillance effective. L'article
dont il s’agit, par dérogation à la procédure prescrite par le
Conseil de la Société des Nations, a permis au Comité du Sud-
Ouest africain de recevoir des pétitions et d’en traiter, bien
qu'elles n'aient pas été transmises par la Puissance mandataire.

La question particulière soumise à la Cour résulte d’une situa-
tion dans laquelle la Puissance mandataire a maintenu son refus
d'aider à donner effet à l’avis consultatif du 1x juillet 1950 et de
coopérer avec les Nations Unies en présentant des rapports et en

12
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. (AVIS I VI 56) 32

transmettant des pétitions conformément à la procédure du régime
des Mandats. Ce genre de situation a été prévu par la déclaration
contenue dans l'avis de la Cour de 1950 selon laquelle le degré de
surveillance à exercer par l’Assemblée générale « devrait être
conforme, autant que possible, à la procédure suivie en la matière
par le Conseil de la Société des Nations ».

*
* *

La Cour constate qu'il ne serait pas incompatible avec son avis
du 11 juillet 1950 que l’Assemblée générale autorisat une procé-
dure pour l'octroi par le Comité du Sud-Ouest africain d’audiences
à des pétitionnaires ayant déjà soumis des pétitions écrites :
pourvu que l’Assemblée générale soit arrivée à la conclusion que
cette procédure est rendue nécessaire au maintien d’une surveil-
tance internationale effective de l'administration du Territoire sous
mandat.

Par ces motifs,
La COUR EST D'AVIS,
par huit voix contre cinq,

que, en accordant des audiences à des pétitionnaires, le Comité
du Sud-Ouest africain se conformerait à i’avis consultatif rendu
par la Cour le tt juillet 1950.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, 2 La Haye, le premier juin mil neuf cent cin-
quante-six, en deux exemplaires, dont l'un restera déposé aux
archives de la Cour et dont l’autre sera transmis au Secrétaire
général des Nations Unies.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé) J. Lopez OLIVAX.

13
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. (AVIS I VI 56) 33

M. WINIARSKI, juge, après avoir voté pour l'avis, fait la décla-
ration suivante :

Je regrette de ne pouvoir accepter dans leur ensemble les motifs
sur lesquels la Cour a fondé sa réponse. En particulier, je pense
que l’avis de 1950 n’ayant pas été basé sur l’idée de la succession
des Nations Unies à la Société des Nations, la question du transfert
des pouvoirs du Conseil de la Société des Nations à l’Assemblée
générale ne se pose pas. Avec l'opinion de la minorité, je considère
que l'avis de 1950 a basé sa construction sur les éléments objectifs
de la situation telle qu’elle s’est produite à la suite de la disparition
de la Société des. Nations, et que dans l’Assemblée générale il a
trouvé l’organe habilité à exercer les fonctions qui ne pouvaient
pas être abandonnées.

Je trouve aussi que le maintien de la situation antérieurement
existante constitue la thèse maîtresse de l'avis et que c’est la
pratique qui est décisive, ce qui rend inutile la recherche de la
définition des pouvoirs du Conseil et de l’Assemblée générale
respectivement. Les pouvoirs de l'organe de surveillance, déter-
minés par les obligations continues de la Puissance mandataire
sont en même temps des devoirs, et il est naturel que, consciente
de ses responsabilités, l’Assemblée générale ait posé à la Cour la
question y relative.

D'accord avec la Cour je comprends cette question, bien que
rédigée en termes absolus, comme s’attachant à la situation con-
crète, et j'hésite à y répondre comme si cette situation était normale,
c’est-à-dire comme si le Mandataire s’acquittait de ses engagements
comme il le faisait sous le régime de la Société des Nations ; la
raison d’être de la question ne peut être ignorée. Or, si dans ces
conditions, aux fins d’obtenir un complément d’information,
l’Assemblée générale accorde tune audience 4 un pétitionnaire, sa
décision ne saurait être tenue pour irrégulière. Si, dans le même
ordre d'idées, elle autorisait le Comité, son organe, à procéder à
sa place à une telle audience dans un cas déterminé, je ne pourrais
considérer cette décision, qui est du ressort de l’Assemblée, comme
contraire à l’avis de 1950 ; si, toujours dans les mêmes conditions,
elle jugeait nécessaire d’autoriser le Comité à procéder à de telles
auditions, le fait, encore que n'étant pas conforme à la pratique,
serait justifié s’il était déterminé par des considérations impérieuses,
s’il était maintenu dans des limites raisonnables et dominé par la
règle de la bonne foi.

M. KoJEVNIKov, juge, après avoir voté pour l'avis, fait la décla-
ration suivante :

En acceptant le dispositif final de l'avis consultatif, je ne puis
pourtant me rallier à certains points des motifs, en particulier

14
AUDIT. DE PETIT. PAR COMM. S.-O. AFR. (AVIS I VI 56) 34

à ceux qui attribuent à cet avis un caractère restreint et condi-
tionnel, car je suis d'avis que les pétitions peuvent être écrites
ou orales ou encore écrites et orales en même temps, que l'octroi
d’audiences à des pétitionnaires par le Comité du Sud-Ouest africain
est conforme à l'avis consultatif de la Cour du 11 juillet 1950 et
que la présentation même des pétitions orales appartient au nombre
des droits imprescriptibles de la population du territoire du Sud-
Ouest africain, droits qui ressortent du Pacte de la Société des
Nations et encore plus de la Charte des Nations Unies, confor-
mément à laquelle ce territoire doit être inclus dans le système
de tutelle de l'Organisation des Nations Unies.

Sir Hersch LAUTERPACHT, juge, se prévalant du droit que lui
confèrent les articles 57 et 68 du Statut, joint à l’avis l'exposé
de son opinion individuelle.

MM. Bapawi, Vice-Président, BASDEVANT, Hsu Mo, ARMAND-
Ucon et MORENO QUINTANA, juges, se prévalant du droit que leur
confèrent les articles 57 et 68 du Statut, joignent à l’avis l’exposé
commun de leur opinion dissidente, auquel est annexée une déclara-
tion de M. Badawi, Vice-Président.

(Paraphé) G. H. H.
(Paraphé) J. L. O.

15
